                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


Audio Technica U.S., Inc.,                      )      CASE NO: 5:16CV2052
                                                )
                                                )
                                                )
          Plaintiff,                            )      JUDGE JOHN ADAMS
                                                )
v.                                              )      ORDER AND DECISION
                                                )
United States of America,                       )      (Resolving Doc. 145)
                                                )
                                                )
          Defendant.                            )
                                                )

          Pending before the Court is Plaintiff’s Request to Enter Bill of Costs (Doc. # 145)

pursuant to Fed. R. Civ. P. 54(d)(1), 28 U.S.C. § 1920, and this Court’s Final Judgment

(Doc. # 144). Defendant has objected in part to the request and Plaintiff has replied in

support. For the foregoing reasons, the request is GRANTED in part and DENIED in part.

     I.       Background

          Plaintiff, Audio Technica U.S., Inc., filed a related civil action against Defendant

United States of America for a refund of several years’ worth of research tax credits

pursuant to I.R.C. Secs. 41 & 174. The matter was tried before a jury, after which a

unanimous verdict was delivered in favor of the plaintiff. The Court issued a Final

Judgment in the matter, finding that Plaintiff had substantially prevailed on the primary

issues in dispute and awarding reasonable court costs. Following this judgment, Plaintiff

filed a motion requesting the Court to enter a Bill of Costs. Pursuant to 28 U.S.C. § 1920,

Plaintiff requests: 1). $350.72 in Clerk and Marshal Fees, 2). $2,761.84 in Recorded-

Transcript Fees, and 3). $6,828.80 in Printing Fees. Additionally, Plaintiff seeks to recover
fees entitled “Travel Expenses for Out-of-District Counsel” in the amount of $34,746.24.

In support, Plaintiff included an affidavit of its cost calculations for each category,

including an itemized receipt for “Travel and Trial Supply Fees.” Defendant objected to

the latter category of fees.

    II.       Analysis

          Fed. R. Civ. P. 54(d)(1) provides that “[u]nless a federal statute, these rules, or a

court order provides otherwise, costs—other than attorney’s fees—should be allowed to

the prevailing party. But costs against the United States, its officers, and its agencies may

be imposed only to the extent allowed by law.”

          Plaintiff pursues taxable costs under 28 U.S.C. § 1920. The pertinent language of §

1920 reads:

          A judge or clerk of any court of the United States may tax as costs the

          following:

          (1) Fees of the clerk and marshal;

          (2) Fees of the court reporter for all or any part of the stenographic transcript

          necessarily obtained for use in the case;

          (3) Fees and disbursements for printing and witnesses;

          (4) Fees for exemplification and copies of papers necessarily obtained for

          use in the case;

          (5) Docket fees under section 1923 of this title;

          (6) Compensation of court appointed experts, compensation of interpreters,

          and salaries, fees, expenses, and costs of special interpretation services

          under section 1828 of this title.




                                                 2
       In awarding costs, district courts first look to whether the requested expenses are

permitted under the statute. King v. Gowdy, 268 F. App’x. 389, 391 (6th Cir. 2008) (citing

BDT Prods. v. Lexmark Int'l, Inc., 405 F.3d 415, 417 (6th Cir. 2005)). Those expenses not

enumerated by § 1920 are not recoverable in a Bill of Costs. Id. (citing Crawford Fitting

Co. v. J. T. Gibbons, Inc., 482 U.S. 437, 440 (1987)); see also Wyandotte Sav. Bank v.

NLRB, 682 F.2d 119, 120 (6th Cir. 1982) (travel costs are not mentioned in 28 U.S.C. §

1920 and thus not recoverable); L & W Supply Corp. v. Acuity, 475 F.3d 737, 741 (6th Cir.

2007) (holding that expert witness fees cannot be taxed as costs “because § 1920 does not

provide for them.”); Vistein v. Am. Registry of Radiologic Technologists, 2010 U.S. Dist.

LEXIS 21762, at *25-26 (N.D. Ohio Mar. 10, 2010) (attorney travel, telephone, fax,

PACER, delivery, and business meal expenses are not authorized as taxable expenses under

§ 1920). If costs are allowable under the statute, courts then determine whether they are

reasonable and necessary. Jefferson v. Jefferson Cty. Pub. Sch. Sys., 360 F.3d 583, 591 (6th

Cir. 2004) (citing Northbrook Excess & Surplus Ins. Co. v. Procter & Gamble Co., 924

F.2d 633, 643 (7th Cir. 1991).

       Defendant United States has not contested Plaintiff’s request for fees that are

specifically enumerated under § 1920. Thus, Plaintiff’s request for Clerk and Marshal Fees,

Recorded-Transcript Fees, and Printing Fees is granted for a total of $9,941.36. The Court

would note, however, that Plaintiff has not offered any form of itemization or per-unit cost

in support of its printing expenses. District courts should “cast a strict eye” toward expense

reports, especially in an instance of thousands of dollars worth of photocopying, absent an

in-depth itemization or explanation. See Bowling v. Pfizer, Inc., 132 F.3d 1147, 1152 (6th

Cir. 1998). Nevertheless, in consideration of the lengthy and complex proceedings




                                              3
involved in this case, as well as the absence of opposition from Defendant, the Court finds

Plaintiff’s non-itemized request for printing fees to satisfy the reasonable and necessary

requirement.

         Plaintiff’s uncontested fees having been approved, the sole issue of contention

between the parties is Plaintiff’s request for what it has deemed “Travel Expenses for Out-

of-District Counsel.” As discussed above, attorney travelling expenses, along with other

expenses that Plaintiff has proffered under this category, are not enumerated under § 1920

and thus not recoverable costs under the jurisprudence of this circuit. 1

         In an effort to distinguish this case from those holdings, Plaintiff cites Hahnemann

Univ. Hosp. v. All Shore, Inc., for the proposition that there are circumstances that allow

for recovery of travelling expenses for counsel located outside of the forum. 514 F.3d 300,

312 (3d Cir. 2008). Plaintiff further asserts that because the subject matter of this case

involved an understanding of “intricate and complex” provisions of law, local attorneys

may lack Plaintiff’s own counsel’s level of knowledge and as such may have jeopardized

its interests in this litigation. 2 However, Hahnemann does not stand for the stated

proposition, nor is it binding on this Court. Hahnemann states in relevant part:

         “We have stated that ‘under normal circumstances, a party that hires counsel
         from outside of the forum of the litigation may not be compensated for
         travel time, travel costs, or the costs of local counsel.’ Interfaith Cmty. Org.
         v. Honeywell Int'l, Inc., 426 F.3d 694, 710 (3d Cir. 2005). ‘However, where
         forum counsel are unwilling to represent plaintiff, such costs are
         compensable.’ Id. In this case, there is nothing in the record to suggest that
         counsel from within the forum was unwilling to represent Hahnemann in
         this straight forward, albeit lengthy . . . action.”


1
  Beyond airfare and hotel expenses, Plaintiff also includes car rental costs, gasoline, meals, tolls, parking,
mileage, exhibit transportation, office supplies, and even attendance at a seminar in its calculation of
“Travel Expenses for Out-of-District Counsel.”
2
  Plaintiff’s reply brief goes so far as to say plaintiff counsel’s level of experience in litigating two cases of
the same subject matter in the Fifth Circuit “cannot be duplicated by a local attorney.”


                                                        4
Hahnemann, 514 F.3d at 312.

           This Court is not required to adhere to the Third Circuit’s unwillingness test. Even

if it did, Plaintiff has offered no argument or facts in the record which indicate that forum

counsel was unwilling to represent it in this matter. On the contrary, Plaintiff appears to

concede that it was unwilling to obtain in-forum counsel, electing instead to retain distant

counsel for their expertise in the relevant area of law. Plaintiff further emphasizes

Hahnemann’s description of the litigation as “straight forward” to contrast it with the more

complex areas of law that were at issue in this case. But the complexity, or lack thereof, of

that case was not a dispositive issue, nor did the court place any significant emphasis on its

straightforward nature. In as much as Hahnemann echoes the general rule of this circuit,

namely that outside of the forum counsel are not entitled to travel expenses, this Court will

follow suit.

           Plaintiff’s argument that it is unfair and inequitable to punish it for not hiring “less

knowledgeable” local counsel merely for their proximity to the courthouse is without merit.

This forum is large and contains many capable and specialized attorneys and large and

sophisticated law firms. Obtaining in-forum counsel does not require parties to retain an

attorney with an office next to the courthouse, nor is it a “requirement” in its own sense.

Plaintiff was free to retain counsel of its choosing in this matter, from within or outside of

this forum. However, travel expenses for out of district counsel are not enumerated under

28 U.S.C. § 1920, thus the law is clear that Plaintiff is not entitled to collect such expenses

in a bill of costs.

    III.       Conclusion




                                                  5
       For the foregoing reasons, Audio Technica’s motion for costs is granted in part and

denied in part, as follows:

   1. Clerk and Marshal Fees of $350.72 are GRANTED.

   2. Recorded Transcript Fees of $2,761.84 are GRANTED.

   3. Printing Fees of $6,828.80 are GRANTED.

   4. Travel Expenses for Out-of-District Counsel of $34,746.24 are DENIED.

Total costs awarded to the sum of $9,941.36.

       IT IS SO ORDERED.



       7/17/2019                       ____/s/ Judge John R. Adams_______
       Date                                     JUDGE JOHN R. ADAMS
                                                UNITED STATES DISTRICT COURT




                                            6
